Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered November 8, 1989, convicting him of sexual abuse in the first degree and sodomy in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The hearing court properly ruled that the defendant was not deprived of his statutory right to a speedy trial in violation of CPL 30.30. Contrary to the defendant’s contention, the evidence established that the police exercised due diligence in attempting to locate him (see, People v Jackson, 150 AD2d 609; People v Lugo, 140 AD2d 715; People v Hutchenson, 136 AD2d 737; People v Macklowe, 131 AD2d 785; People v Taylor, 127 AD2d 714). Further, the defendant’s actions strongly suggested that he fled the jurisdiction to avoid prosecution (see, People v Jackson, supra; People v Mitchell, 106 AD2d 478). Lastly, the evidence established that out-of-State law enforcement authorities thwarted the People’s repeated efforts to *673return the defendant to New York once he was discovered in Maryland (see, People v Jackson, 150 AD2d 609, supra; People v Jackson, 142 AD2d 597; People v Leftwich, 126 AD2d 748; People v Mucciolo, 104 AD2d 905).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Lawrence, J. P., Copertino, Pizzuto and Santucci, JJ., concur.